UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 03-6254



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


REGINALD CLAUDIUS GRAYSON, a/k/a Doobie,

                                            Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Greenville. G. Ross Anderson, Jr., District
Judge. (CR-99-530, CA-02-1926)


Submitted:   June 9, 2003                   Decided:   July 9, 2003


Before WIDENER, MOTZ, and KING, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Reginald Claudius Grayson, Appellant Pro Se. Elizabeth Jean Howard,
OFFICE OF THE UNITED STATES ATTORNEY, Greenville, South Carolina,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Reginald Claudius Grayson seeks to appeal the district court’s

order accepting the magistrate judge’s report and recommendation

and denying his 28 U.S.C. § 2255 (2000) motion.      We dismiss the

appeal for lack of jurisdiction because the notice of appeal was

not timely filed.

     When the United States or its officer or agency is a party,

the notice of appeal must be filed no more than sixty days after

the entry of the district court’s final judgment or order, Fed. R.

App. P. 4(a)(1)(B), unless the district court extends the appeal

period under Fed. R. App. P. 4(a)(5) or reopens the appeal period

under Fed. R. App. P. 4(a)(6).    This appeal period is “mandatory

and jurisdictional.” Browder v. Director, Dep’t of Corr., 434 U.S.

257, 264 (1978) (quoting United States v. Robinson, 361 U.S. 220,

229 (1960)).

     The district court’s order was entered on its docket on

November 26, 2002.   The notice of appeal was filed on February 2,

2003.*   Because Grayson failed to file a timely notice of appeal or

to obtain an extension or reopening of the appeal period, we deny

a certificate of appealability and dismiss the appeal. We dispense



     *
       For the purpose of this appeal, we assume that the date
appearing on the notice of appeal is the earliest date it could
have been properly delivered to prison officials for mailing to the
court. See Fed. R. App. P. 4(c); Houston v. Lack, 487 U.S. 266
(1988).


                                  2
with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.




                                                         DISMISSED




                                3